Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         

 Non-Final Rejection 
 The Status of Claims:
Claims 15-27 are pending. 
Claims 15-17, 20-27 are rejected. 
Claims 18-19 are objected. 


DETAILED ACTION
1. 	Claims 15-27 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/461,754 05/16/2019 PAT 10774088, which is a 371 of PCT/EP2017/079375( 11/16/2017), which has a foreign priority document , EPO 16199275.5(11/17/2016).  

    Drawings
3.         None. 
        IDS


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 18-19 are objected to as being dependent upon a rejected base claim.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 15-17, 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17,20-0, 11, 15, 25 of U.S. Patent No.10,774,088 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because of the difference between the narrowed and broad scope of the common invention. The claims of US. Patent No.10,774,088 do disclose the ffollowings:

    PNG
    media_image1.png
    599
    711
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    631
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    721
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    298
    711
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    269
    729
    media_image5.png
    Greyscale

, whereas the instant claims 15-17, 20-27 do disclose the followings as shown below:  
15. (New) A process for preparing darunavir, which process comprises the steps of: a) adding carbonic acid 2,5-dioxo-l -pyrrolidinyl [(3R,3aS,6aR)-hexahydrofuro|2,3-b]furan-3- y] ester to 4-amino-N-[(2R.3S)-3-amino-2-hydroxy-4-phenylbutvl]-N-(2-methylpropyl)- benzenesulfonamide in ethanol as solvent to form a reaction mixture at a temperature of about 10°C: b) homogenizing the reaction mixture to form a slurry; c) adding the slurry to a tube floe reactor; and d) heating the reaction mixture in the tube flow reactor at a temperature up to about 80°C.  
16. (New) The process according to claim 15. wherein the process is carried out in the absence of an organic base.  
17. (New) The process according to claim 15, wherein the molar ratio of carbonic acid 2,5-dioxo-1- pyrrolidinyl I (3R,3aS,6aR)-hexahv drofuro[2,3-b]furan-3-y ljester and 4-amino-N-|(2R,3S)-3- amino-2-hy droxy-4-phenylbutyl]-N-(2-methylpropyl)-benzenesulfonamide ranges from 0.95 to 1.05.  
20. (New) The process according to claim 15. whereby step d) is followed by the following steps: e) cooling the reaction mixture; f) isolating the precipitated product; g) crystallizing the thus obtained precipitated product from ethanol; and h) isolating the crystallized darunair monoethanolate.  
21. (New) The process according to claim 20 wherein the reaction mixture in step e) is cooled to a temperature between 15°C and -10°C.  
22. (New) The process according to claim 20, wherein the crystallization of the obtained precipitated product is performed by suspending the precipitated product in ethanol, heating the resulting mixture until a homogeneous solution is obtained, followed by cooling.  
23. (New) The process according to claim 22 wherein the crystallization comprises a temperature cycling procedure.  
24. (New) The process according to claim 23 wherein the temperature cycling procedure comprises the steps of keeping the crystallization mixture at a temperature between 61°C and 63°C for a period of 20 to 40 minutes, cooling the crystallization mixture to a temperature between 57°C and 59°C over a period of 5 to 20 minutes, keeping the crystallization mixture at a temperature between 57°C and 59°C for a period of 20 to 40 minutes. heating the crystallization mixture to a temperature between 66°C and 68°C over a period of 5 to 20 minutes, and keeping the crystallization mixture at a temperature between 66°C and 68°C for a period of 20 to 40 minutes.  
25. (New) The process according to claim 22, wherein cooling is done by natural cooling.  
26. (New) The process according to claim 22, wherein cooling is done following a linear cooling profile.  
27. (New) The process according to claim 25, wherein the crystallization mixture is cooled to a temperature between -50C and 25°C before the darunavir monoethanolate crystals are isolated.   

However, the instant claims differ from the US patented application in that to form a reaction mixture at a temperature of about 10°C: and adding the slurry to a tube floe reactor are unspecified in the claim 1 of the U.S. Patent No..

Even so, regarding the lack of disclosing the formation of the reaction mixture at a temperature of about 10°C, and adding the slurry to a tube floe reactor,  the specification does mention that 4-Amino-N-[(2R,3S)-3-amino-2-hydroxy-4-phenylbutyl]-N-(2-methylpropyl)-benzenesulfonamide (39.2 g; 0.1 mol) and ethanol (220 ml) were added to a 1 litre reaction vessel. After stirring for 10 minutes at 10° C. carbonic acid 2,5-dioxo-1-pyrrolidinyl [(3R,3aS,6aR)-hexahydrofuro[2,3-b]furan-3-yl]ester (26.6 g; 0.098 mol) was added. The reaction mixture was homogenized with a high shear lab mixer for 4 minutes at 10° C. This slurry was used as a feed for a tube flow reactor. (see col.8 and 9,  example 4)
From these descriptions, it seems reasonable to incorporate these particular limitations  into the claim 15 in order to specify the formation of the reaction mixture at a specific temperature ( about 10°C) and using a specific type of the reactor (a tube flow reactor) during the claimed method claim in order to emphasize the unique aspects of the claimed method.
In addition, rearranging or recombining or incorporating the dependent claim into the independent claim is an obvious variant over the instant claimed invention.  Such a limitation can be anticipated; there is very little difference as to the patentable distinction. Thus, it would have been obvious to the skilled artisan in the art to be about 10°C) and using a specific type of the tube flow reactor into the claim 1 in order to protect the particular aspects of the claimed invention. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the claims in the patented application. 


Conclusion
Claims 15-17, 20-27 are rejected. 
Claims 18-19 are objected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
8/27/2021